Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020 and 01/29/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9359599 and US Patent No. 10227581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Eric Greenwald on 02/24/2021.  Claims 58-67, 71 and 73-80 are allowed.

Please amend the claims as they appear below:
Claim 58.  	Replace “TALEN” with “Transcription Activator-Like Effector Nuclease (TALEN)”; and insert “compared to a non-engineered TALEN” before the period at the end of the claim.

Claim 60.	Delete “a cationic amino acid or” in line 2.

Claim 71.	A method of preparing an engineered TALEN, the method comprising[[:]] truncating:
[i] the canonical N-terminal TALEN domain, wherein the truncated N-terminal domain comprises the amino acid sequence of SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4, and/or 
[ii] the canonical C-terminal TALEN domain to remove a positively charged fragment, wherein the truncated C-terminal TALEN domain comprises an amino acid sequence that differs from the canonical C-terminal domain of SEQ ID NO: 22, in that it comprises one or more mutations at one or more of the following amino acid positions: K37, K38, K48, R49, R52, R53, R57, and R61, and the net charge of the truncated C-terminal domain is less than the net charge of the canonical C-terminal domain as set forth in SEQ ID NO: 22 at physiological pH; 
 compared to a non-engineered TALEN.

Claim 72.	Canceled.
  	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Lei et al. (Efficient targeted gene disruption in Xenopus embryos using engineered transcription activator-like effector nucleases (TALENs), Proc Natl Acad Sci USA. 2012 Oct 23; 109(43): 17484- 9, Epub 2012 Oct 8, see IDS) teach a method of making a Transcription Activator-Like Effector Nuclease (TALEN) comprising a Fok I nuclease cleavage domain linked to a C-terminal domain; C-terminal domain linked to 15.5 repeat variable di-residues (RVDs) also known as TALE repeat array; and an N-terminal domain linked to RVDs (see page 17484 and Figure 1), the Examiner has found no teaching or suggestion in the prior art directed to a method of preparing an engineered TALEN, the method comprising: replacing at least one amino acid in the canonical N-terminal TALEN domain and/or the canonical C-terminal TALEN domain with an amino acid having no charge or a negative charge at physiological pH; thus generating an engineered TALEN having an N-terminal domain and/or a C-terminal domain of a decreased net charge compared to a non-engineered TALEN; and a method of preparing an engineered TALEN, the method comprising truncating:  [i] the canonical N-terminal TALEN domain, wherein the truncated N-terminal domain comprises the amino acid sequence of SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4, and/or [ii] the canonical C-terminal TALEN domain to remove a positively charged fragment, wherein the truncated C-terminal TALEN domain comprises an amino acid sequence that differs from the canonical C-terminal domain of SEQ ID NO: 22, in that it comprises one or more mutations at one or more of the following amino acid positions: K37, K38, K48, R49, R52, R53, R57, and R61, and the net charge of the truncated C-terminal domain is less than the net charge of the canonical C-terminal domain as set forth in SEQ ID NO: 22 at physiological pH; thus generating an engineered TALEN having an N-terminal domain and/or a C-terminal domain of a decreased net charge compared to a non-engineered TALEN (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656